Title: From Benjamin Franklin to Anna Sophia de Bohlen, 21 November 1781
From: Franklin, Benjamin
To: Bohlen, Anna Sophia Susanna de


Madam,
Passy Nov. 21. 1781
I receiv’d the Letter you did me the honour of writing to me the 26th of last Month: In answer to which I ought to inform you, that I was born in America now near 76 Years since; that I never was in Ireland till the Year 1773, which was for a few Weeks only, and I did not pass from thence to America with any Person of my Name, but return’d to England, nor had I ever any Knowledge of the John Franklin you mention. I have exact Accounts of every Person of my Family since the Year 1555, when it was established in England, and am certain that none of them but my self since that time were ever in Ireland. The Name of Franklin is common among the English of the two Nations, but there are a Number of different Families who bear it, & who have no Relation to each other. It would be a Pleasure to me to discover a Relation in Europe; possessing the amiable Sentiments express’d in your Letter; I assure you I should not disown the meanest. I should also be glad if I could give you a satisfactory Account of your Family; but I really know nothing of them. I have therefore not the honour of being related to them, but I have that of being Madam, Your
